                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

STEPHANIE WILLIAMS and                            )
CALTAUN HAMILTON,                                 )
          Plaintiffs,                             )
                                                  )
        v.                                        )   CAUSE NO.: 2:17-CV-161-JPK
                                                  )
JAMES H. KESSLER and                              )
L&L CARTAGE SERVICES, INC.,                       )
           Defendants.                            )
                                                  )
                                                  )
L&L CARTAGE SERVICES, INC.,                       )
          Counter Claimant,                       )
                                                  )
        v.                                        )
                                                  )
STEPHANIE WILLIAMS,                               )
          Counterclaim Defendant.                 )

                                    OPINION AND ORDER

        This matter is before the Court sua sponte. The Court must continuously police its subject

matter jurisdiction. Hay v. Ind. State Bd. of Tax Comm’rs, 312 F.3d 876, 879 (7th Cir. 2002). The

Court must dismiss this action if the Court lacks subject matter jurisdiction. Fed. R. Civ. P.

12(h)(3). Currently, the Court is unable to determine if it has subject matter jurisdiction over this

litigation.

        Plaintiff/Counterclaim Defendant Stephanie Williams and Plaintiff Caltaun Hamilton

(“Plaintiffs”) invoked this Court’s subject matter jurisdiction via diversity jurisdiction by filing

their Complaint in federal court. As the parties seeking federal jurisdiction, Plaintiffs had the

burden of establishing that subject matter jurisdiction existed over their claims. Smart v. Local 702

Int’l Bhd. of Elec. Workers, 562 F.3d 798, 802-03 (7th Cir. 2009). Having found that the Complaint

did not adequately allege Plaintiffs’ citizenship for the purpose of establishing diversity
jurisdiction, the Court ordered Plaintiffs to file, on or before July 3, 2019, a supplemental

jurisdictional statement. (Op. & Order, ECF No. 36). Plaintiffs failed to file a supplemental

jurisdictional statement by that date, and have thus failed to establish that subject matter

jurisdiction exists over their claim.

       On February 8, 2019, Defendant/Counter Claimant L&L Cartage Services, Inc. filed a

Counterclaim against Plaintiff/Counterclaim Defendant Stephanie Williams. Defendant/Counter

Claimant asserts that because the Court has exercised jurisdiction over the case, and because the

Counterclaim arises out of the same accident underlying the Complaint, the Court also has

jurisdiction over the Counterclaim. (Second Am. Answer & Countercl. ¶¶ 25-26, ECF No. 24).

Because the Court has determined that Plaintiffs failed to establish that subject matter jurisdiction

exists over their claim, Defendant/Counter Claimant cannot rely on this contention.

       By filing its Counterclaim in federal court, Defendant/Counter Claimant invoked this

Court’s subject matter jurisdiction via diversity jurisdiction. The burden now falls to

Defendant/Counter Claimant to establish that subject matter jurisdiction exists over its

Counterclaim. Smart, 562 F.3d at 802-03. For the Court to have diversity jurisdiction,

Defendant/Counter Claimant and Plaintiff/Counterclaim Defendant must be citizens of different

states, and the amount in controversy must be more than $75,000. Defendant/Counter Claimant

has alleged a sufficient amount in controversy. Defendant/Counter Claimant has also sufficiently

alleged its own citizenship. However, the allegations are insufficient as to the citizenship of

Plaintiff/Counterclaim Defendant.

       The Counterclaim alleges that Plaintiff/Counterclaim Defendant is a “resident” of Indiana.

This allegation is insufficient for the purpose of determining citizenship. Diversity jurisdiction “is

determined by citizenship of a state, not allegations of residency in a state.” Lyerla v. Amco Ins.



                                                  2
Co., 461 F. Supp. 2d 834, 835 (S.D. Ill. 2006). “The citizenship of a natural person for diversity

purposes is determined of course by the person’s domicile . . . , which means the state where the

person is physically present with an intent to remain there indefinitely.” Id.

       Given the importance of determining the Court’s jurisdiction to hear this case,

Defendant/Counter Claimant must sufficiently allege the citizenship of Plaintiff/Counterclaim

Defendant as outlined above. Specifically, Defendant/Counter Claimant must allege the state of

citizenship for Plaintiff/Counterclaim Defendant. If Defendant/Counter Claimant fails to properly

allege the citizenship of Plaintiff/Counterclaim Defendant, the Court must dismiss the

Counterclaim for want of jurisdiction. Am.’s Best Inns, Inc. v. Best Inns of Abilene, L.P., 980 F.2d

1072, 1074 (7th Cir. 1992).

       Therefore, the Court ORDERS Defendant/Counter Claimant L&L Cartage Services, Inc.

to FILE, on or before July 25, 2019, a supplemental jurisdictional statement that properly alleges

the citizenship of Plaintiff/Counterclaim Defendant Stephanie Williams as stated above.

       So ORDERED this 11th day of July, 2019.

                                              s/ Joshua P. Kolar
                                              MAGISTRATE JUDGE JOSHUA P. KOLAR
                                              UNITED STATES DISTRICT COURT




                                                  3
